                          ...--   11,,1,   ,1,V,&.\'1.L:.11~
                                                                                                                  2126370128   P.002



                                                                     U.S. Department of Justice

                                                                     United States Attorney
                                                                     Southern District ofNew York
                                                                     Thi:: SIMo J. Mollo Building
                                                                     One Salm Andnrw 's Pio:·.------
                                                                     New York, N~w York 100       ·   '•t'1._" ~,-.._
                                                                                              t          I    .:~u.'.
                                                                                              I                                       ~
                                                                     October22,201                i,:,ClJl\l'f'\'T                  l.:_, (
Via Facsimile                                                                                     El Ecp.~bN~:A~"tJ .Fl~ED c·
The Honorable Alvin K. Hellerstein                                                                DOC fi~"b,·····. ••    , _   ,:· ) ,i:
United State.s District Judge
Southern District of New York
                                                                                                  D ._ TE.,F_ILa~ni:iY<tr_:·_
New York, New York 10007

               Re:     United States v. rareck Zaidan El Aissami Maddah, et al.,
                       No. 19 Cr. 144 (AKH)

Dear Judge Hellerstcin:

                The Government respectfully requests, with the consent of defense counsel, an
adjournment of the October 22, 2019 status conference until ,January 3~ 2020 at 11 :00 a.m. The
Government further requests, also on consent. that time be excluded in the interests ofjustice under
the Speedy Trial Act, 18 U.S.C. § 316l(h)(7)(A), until the date of the next conference in order to
provide the defendants with additional time to review the voluminous discovery and to permit the
parties time to engage in plea negotiations. Enclosed please find a proposed order related to these
requests.

                                                                     Respectfully submitted,

                                                                     GEOFFREY S. BERMAN
                                                                     United States Attorney


                                                               By:       Isl




Enclosure

Cc:    Defense Counsel
       (Via Email)
